Title: To Thomas Jefferson from Thomas Munroe, 12 March 1806
From: Munroe, Thomas
To: Jefferson, Thomas


                        
                            Sir,
                            
                            12th. March 1806
                        
                        I very reluctantly trouble you with City Affairs, at this time particularly, when, no doubt, matters of much
                            more consequence occupy a great deal of your attention, but as I do not consider it proper to give an answer to the latter
                            part of the enclosed letter without endeavoring to obtain your Sentiments in relation to it I trust I shall be excused for
                            asking the honor of a few minutes audience, when it may be convenient to you Sir, for the purpose of stating the
                            circumstances of the case mentioned by Mr Johnson and of receiving such authority & Directions on the subject as you
                            Sir may be Pleased to give—.
                        I have the Honor to be with the most respectful sentiments Sir Yr Ob Hum Servt
                        
                            Thomas Munroe
                            
                        
                    